Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129611                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 129611
                                                                   COA: 261579
                                                                   Jackson CC: 01-006352-FH
  JEROME OSCAR ATKINS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 11, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would hold this case in abeyance for People v McCuller (Docket No.
  128161).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2006                       _________________________________________
           d0329                                                              Clerk